cca_2015090413473415 id uilc number release date from sent friday september pm to cc bcc subject re tefra tmp poa questions - ---------------------- hello based on the facts of this case we recommend exam get form sec_872 from both ------- ------------------------------------------------------to extend their individual periods of limitations to assess tax or file claims for refund as they are the only two taxpayers with any interests in this proceeding furthermore since they are indirect partners of the partnerships at issue they are parties to the administrative_proceeding and so may sign poas allowing exam to discuss the matter with any such person appointed poa also based on the facts as presented ---------------------------------------------------- may be selected as tmp with ------------------- able to act on the trust’s behalf as trustee so long as such selection is in accordance with the procedures under sec_301_6231_a_7_-1 according to the facts all general partners of the partnerships at issue are entities and all such entities have dissolved also under the facts the service is required to determine the tmp under sec_301_6231_a_7_-1 as either the partnerships did not properly designate a tmp by not designating a general_partner as tmp or properly designated a tmp but such designation terminated under sec_301 a -1 l due to the liquidation or dissolution of the then designated tmp sec_301 a -1 l iii however under sec_301 -1 o it is impracticable to apply the rule under sec_301 a -1 m since all general partners are deemed to have no profits interest because of liquidation or dissolution sec_301 a - o sec_301 a -1 p states that if it is impracticable under sec_301 a -1 o the commissioner will select a partner including a general or limited_partner as the tmp in accordance with sec_301 a - q the commissioner then needs to notify within days of the selection the partner selected the partnership and all notice partners of the selection of the tmp effective as of the date specified in the notice sec_301 a -1 p sec_301 a -1 q states that the commissioner will only select a partner as the tmp if the partner was a partner in the partnership at the close of the taxable_year under examination sec_301 a -1 q provides criteria the commissioner may follow in selecting a partner as the tmp under such criteria it is recommended the service obtain the views of any partners with regard to who the commissioner is considering to select as tmp but obtaining such views are not required please let us know if you have any additional questions sincerely ------------------ ------------ -----------------
